Citation Nr: 1728649	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain syndrome (lumbosacral strain).

2.  Entitlement to a separate evaluation for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a 40 percent rating for service-connected lumbosacral strain.

The Board finds that the issue of entitlement to a separate evaluation for left lower extremity radiculopathy has been raised by the record based on the diagnosis of radiculopathy noted in the March 2011 and March 2013 VA examinations.  As the Board retains jurisdiction over such issue as part and parcel of the Veteran's increased rating claim for lumbosacral strain, it has been listed on the title page of this decision. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, ankylosis of the lumbar spine has not been shown.

2.  The March 2011 and March 2013 VA examinations show radiculopathy of the left lower extremity of mild severity associated with lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a separate 10 percent for radiculopathy of the left lower extremity associated with lumbosacral strain have been met as of February 1, 2011.  38 U.S.C.A. §§1155, 5107 (b); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

A March 2011 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2011 and March 2013.  In a May 2013 statement, the Veteran contended that his March 2013 examination was not adequate, in that he didn't believe that the examiner made clear to him how he should denote his level of pain during the range of motion testing.  However, the Board finds that the VA examination is in fact adequate, as the examiner noted the Veteran's pertinent medical history (which included the Veteran's report of ongoing pain on movement), and because range of motion testing provided detail sufficient to allow the Board to make a determination on the claim, to include findings specific to the Veteran's ability to flex and extend his spine.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's competent and credible reports of pain have been considered in the assignment of his rating for lumbosacral strain.  Accordingly, the Board finds no reason to remand for further examination, and may proceed to a decision.

II.  Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for the Veteran's lumbosacral strain was granted in a December 1986 rating decision, and 10 percent rating from December 9, 1986 was assigned.  Thereafter, rating decisions of October 1989 and July 2004 increased the rating to 20 percent and 40 percent, respectively, under former diagnostic criteria amended in 2003.  The Veteran submitted his claim for an increased rating in February 2011, and a March 2011 rating decision, the one currently on appeal, continued the 40 percent rating.  Because the Veteran's increased rating claim was received after the 2003 amendments to the diagnostic criteria for rating the spine, only the criteria in effect subsequent to the 2003 change [i.e., the current criteria] are applicable in rating the severity of the Veteran's disability.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the current Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The evidence of record does not show that the Veteran has experienced IVDS in his lumbar spine during any period on appeal.  The March 2013 VA examiner indicated that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran has been prescribed bed rest to treat his lumbosacral strain.  There is no contention to the contrary.  

Required bed rest is a fundamental element for an evaluation under this section of the rating schedule, and the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

III. Factual Background

The Veteran filed his claim for an increased rating for lumbosacral strain in February 2011.  In connection with his claim, he underwent a VA spine examination in March 2011.  He could forward flex to 100 degrees.  Extension was to 25 degrees; he had left and right lateral flexion with pain to 25 and 20 degrees, respectively, and left right lateral rotation with pain to 30 and 40 degrees, respectively.  Range of motion was not noted to be limited following repetitive use; however, of particular import, the Veteran reported moderately severe, constant, daily pain that felt like "stabbing," with radiation of pain into his legs causing aching and numbness.  Diagnoses of lumbar spine foraminal stenosis and radiculopathy were rendered.

A colleague of the Veteran submitted a statement in March 2011 noting that the Veteran was in pain "quite often" at work.

The Veteran submitted a statement in March 2011 noting that his back gets worse each year, and there were times that he could "barely get out of bed."

In an April 2011 statement, the Veteran noted that he underwent physical therapy, but that it did not help, and that his medications had increased.

Throughout the appeal period, the Veteran occasionally sought treatment for his low back pain through his local VA medical center.  He was prescribed hydrocodone.  Ankylosis of the spine was never noted.

He underwent another VA spine examination in March 2013.  He could forward flex to 50 degrees.  Extension was to 15 degrees with pain.  Left and right lateral flexion was to 20 and 15 degrees, respectively.  Left and right lateral rotation was to 30 degrees or greater.  The Veteran could perform repetitive-use testing with three repetitions, without additional limitation in range of motion of the thoracolumbar spine following such repetitive-use testing.  The examiner noted that there was pain on movement, instability of station, and interference with sitting, standing and/or weight-bearing.  On sensory examination, the Veteran showed decreased sensation to light touch on the left upper anterior thigh, left thigh/knee, and left lower leg/ankle.  It was noted that he had mild radiculopathy of the left lower extremity, but no other neurologic abnormalities.

In a May 2013 statement, the Veteran expressed that he was in constant pain that prevented him from doing household chores.  

IV. Analysis

In light of the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent is not warranted at any time during the appeal period.  

The Veteran has been in receipt of a 40 percent rating for his lumbosacral strain since July 2004; such rating is the highest available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings are 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which requires ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis of the Veteran's spine.  As such, a rating in excess of 40 percent is not warranted at any time during the course of the appeal.

Moreover, because the findings above satisfy the highest rating criteria for limitation of motion of the lumbar spine, the Board need not consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As noted above, the Board finds that Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a higher rating because it has not been diagnosed at any point.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

However, given that the Veteran is receiving the maximum rating based on limitation of motion of the lumbar spine and a higher rating requires unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

In sum, throughout the entire appeal period, the Veteran met the criteria for a rating of 40 percent, but no higher, for lumbosacral strain.  A rating in excess of 40 percent is not warranted because at no point has the Veteran had ankylosis of the thoracolumbar or entire spine, nor has he had IVDS resulting in incapacitating episodes.

In addition, the evidence supports entitlement to a separate rating for radiculopathy of the left lower extremity based on the findings of the March 2011 and March 2013 VA examinations, both of which noted the presence of radiculopathy.  The March 2013 examination reported mild intermittent, dull pain in the left lower extremity, specifically involving the L4/L5/S1/S2/S3 nerve roots (the sciatic nerve).  The examiner noted that an electromyography (EMG) study was not required to diagnose radiculopathy, as the diagnosis was made by a history characteristic of radiating pain and/or sensory changes in the legs, and objective clinical findings, to include the asymmetrical loss or decrease of reflexes, decreased strength, and/or abnormal sensation.  Accordingly, entitlement to a 10 percent rating for mild radiculopathy of the left lower extremity is warranted from February 1, 2011, the date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 4.71a, Note (1); 38 C.F.R. § 4.124a, Diagnostic Code 8520 [indicating a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve].  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar strain syndrome is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity associated with lumbosacral strain from February 1, 2011 is granted.


REMAND

The Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran, in light of the Veteran's representative's September 2013 statement noting that the Veteran had inferred the issue of TDIU, the Veteran's statements in the record that his back disability occasionally prevents him from working, and the notation in the March 2013 VA examination report that the Veteran has not worked since 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claim (Court) held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate notice letter.  

2.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3.  After completion of the above and, adjudicate the issue of a TDIU in light of all the evidence of record.  If the benefit sought is denied, supply the Veteran and his representative with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


